APPEAL DISMISSED.
Allowance of suit money and counsel fees in divorce cases, see notes in 3 Ann. Cas. 51; 51 Ann. Cas. 229. See, also, 1R.C.L. 229. See 1 R.C.L. 912. *Page 69 
The plaintiff appeals from the decree denying her a divorce and dismissing her complaint. The defendant appeals from that part of the decree requiring him to pay $300 additional attorney's fee for the benefit of the plaintiff. The decree from which the appeal is taken was entered December 31, 1923. The plaintiff began another suit for divorce from the defendant January 21, 1924. February 28, 1924, she gave notice of her appeal from the decree rendered December 21, 1923. On May 24, 1924, defendant filed his motion to dismiss this appeal because plaintiff was prosecuting the second suit for divorce. On March 26, 1926, a decree was entered in the second suit granting to plaintiff a divorce from the defendant. Therefore on August 2, 1926, defendant renewed his motion to dismiss the appeal now under consideration. That motion was denied with permission to present it at the argument on the merits. The case was argued on the merits in this court on March 25, 1927. Plaintiff having been granted a divorce subsequent to this appeal is not entitled to be heard on the appeal. This appeal has become a moot question. The object sought by the appeal is a divorce. That object has been attained. The controversy between plaintiff and defendant is at an end: State ex rel. v. Webster, 58 Or. 376 (114 P. 932);Addison v. Addison, 117 Or. 80, 82 (242 P. 832); Moores
v. Moores, 36 Or. 261, 265 *Page 70 
(59 P. 327); Ehrman v. Astoria R.R. Co., 26 Or. 377 (38 P. 306);Samuel v. Samuel, 59 Kan. 335 (52 P. 889).
The motion to dismiss is allowed and plaintiff's appeal is dismissed.                            APPEAL DISMISSED.
BURNETT, C.J., and McBRIDE and RAND, JJ., concur.